                                                                               CLERKS OFFICE U.S. DIsT.O URI
                                                                                     AT ROANOK ,VA
                                                                                          FILED
                        IN THE UNITED STATES DISTRICT COURT            AFR 3 0 2215
                       FO R TH E W ESTERN DISTR ICT O F W R G INIA JULIA .DUD .
                                   R O AN O K E DIW SIO N          BK           ,
                                                                                ,
                                                                                ,
                                                                                 ,'
                                                                                                  Z1
O TIS LEE K NA PP,JR .,                           )   CASE NO.7:19CV00064
                                                  )
                       Plaintiff,                 )
V.                                                )   M EM ORANDUM OPIM ON
                                                  )
SCOTT HARPH AM ,                                  )   By:Glen E.Conrad
                                                  )   SeniorUnitedStatesDistrictJudge
                       D efendant.                )
         Otis Lee Knapp,Jr.,a Virginia inmate proceeding pro K ,filed tllis civilrights action

pursuantto42U.S.C.j 1983,allegingthathewasattackedandinjuredby anotherinmate.After
carefttlreview ofKnapp'sallegations,the courtconcludesthatthecomplaintm ustbe sum marily

disrnissed.

         Knapp is an inmate ataregionaljailin Charlottesville,Virginia. Hisallegations are
bn'ef'

         Oftker (Harphnmqlput John Bennettwho is a co-defendantin my case,in
         housingunitFC butBennettwashoused inFD. ll-larphamltookBennett'sword
         instead ofchecking thehousing sheet. W hen Bennettwasputin FC he assaulted
         (Knapp)whileEhe)wasin theshower. (Bemzett)cut(Knapp'sjnoseandblacked
         (his)eye.
Compl.2-3,ECF N o.           Knapp brings a j 1983 claim againstHarpham,seeking monetary
dam ages.

         Thecourtisrequired to dism issaprisoner'scivilaction againsta governmentaloflk erif

the action is frivolous,m alicious,or failsto state a claim on which reliefm ay be granted. 28

U.S.C.j 1915A(b)(1).To stateacauseofactionunderj1983,aplaintiffmustestablishthathe
has been deprived qfrights guaranteed by the United States Constittztion or laws and thatthis

       . l In theheading ofKnapp'scomplaint,thedefendantisidentified asScottHapham,and accordingly,the
court'sdocketalso liststhedefendantbythatname. In thedescription oftheincident,however,theofticer'sname
is spelled Harpman. Forconsistency's sake,the courtwillreferto the defendantby the name on its docket-
Harpham.
deprivation resulted from conductcomm itted by aperson acting undercolorofstate law. W est

v.Atldns,487U.S.42(1988).Plaintic sGllfjactualallegationsmustbeenoughtoraisearightto
relief above the speculative level,''to one that is Etplausible on its face,''rather than m erely

ççconceivable.''BellAtl.Cop .v.Twombly,550U.S.544,570(2007).
        GtBecause being assaulted in prison isnotpartofthe penalty thatcrim inaloffenderspay

fortheir offenses against society,prison officials are resppnsible for protecting prisoners from

violence atthehands ofotherprisoners.'' Danserv.Stansberry,772 F.3d 340,346 (4th Cir.
2014).2 Ontheotherhand,notiteveryinjtlrysufferedby oneprisoneratthehandsofanother...
translates into constitutionalliability for prison officials responsible 12or the victim 's safety.''

Fnrmerv.Brerman,511U.S.825,834 (1994). Tostateaclaim thatan officialfailedtoprotect
him,theinm atem ustpresentevidenceto ttestablish a seriousdeprivation ofhisrightsintheform

ofaseriousorsignitkantphysicaloremotionalinjury.''Danser,772F.3d at346.Also,hemust
show çldeliberate indifference''
                               - by ûtintroduclingqevidence suggesting thatthe prisön ofdcial
had actualknowledge ofan excessive risk to the plaintiff s safety.'' Id.346,347. Negligent

failtlre to protectisnotsufscientto establish a constitutiohalviolation. Grayson v.Peed,195

F.3d692,695(4th Cir.1999);ç.
                           fsKingsleyv.Hendrickson,135S.Ct.2466,2472 (2015)(noting




       2 The courthas omitted internal quotation marks,alterations,and citations here and throughoutthis
memorqndum opinion,unlessotherwisenote
                                     'd.
in pretrialdetainee casethatGtliability fornegligently intlicted harm iscategorically beneath the

tluvsholdofconstitutionaldueprocess.'l.3
        The courtwill assllme withoutfinding that Knapp's facialinjuries were sufficiently
seriousto satisfy thefirstelem entofthe constitutionalstandard. Hisclaim fails,however,under

the second elem entofthatstandard,becausehe hasnotstated factsshowing thatHarphnm acted

with deliberate indifference. According to Knapp,Harpham believed Bennett's claim thathe

w asa'
     ssigned to FC unitand allowed him to enterthathousing areawithoutverifying thatclaim .

These allegationsdo notsupporta reasonable inference thatHarphnm knew,atthattime,that

Bennettand Knapp were co-defendantsorthatBelmet'
                                               tposed a seriousrisk ofhnrm to Knapp if

they wereallowed contactwith each other. Rather,Knapp'sallegationsshow nothing m orethan

sim ple negligence- Knapp should have checked the housing sheet,buthe failed to do so. An

official'snegligentactionscnnnotsupportaconstimtionalclaim actionableunderj1983. Id.
Accordingly,thecourtwillsummarilydismissKnapp'scomplainttmderj 1915A(b)(1)without
prejudice. An appropriateorderwillissuethisday. DismissalwithoutprejudiceleavesKnapp
f'
 reetè refile his claim in anew and separate civilrightsaction,provided thathe can correctthe

noted deficiency.4



        3 Knapp'ssubmissionsdo notindicatewhetherhewasapretrialdetainee ora convicted felon atthe time
ofthe defendant'salleged actions. Claimsconcerning confinementconditionsimposed upon pretrialdetaineesare
to beevaluated tmdertheDuePrécessClause,ratherthan undertheEighth Amendment,which appliesto convicted
persons. Bellv.W olfish,441U.S.520,535-538(1979).Dueprocessproscribespunishmentofadetaineebefore
properadjudication of guilthasbeen accomplished. Ld-a Clpretrialdetainees are entitled to atleastthe same
protection underthe Fourteenth Amendmentasare convicted prisonersunderthe Eighth Amendment.'' Youna v.
Cit'
   v ofMountRanier,238 F.3d 567,575 (4th Cir.2001). Therefore,the standard fordetermining deliberate
indifferenceundertheFourteenth AmendmentorEighth Amendmentisessentially thesame. SeeBarberv.Cityof
Salem,953F.2d232,235(6thCir.1992)(holdingthatCitheEighthAmendmentrightsofprisonersareanalogousto
pretrialdetainees'due process rights''and utilizing the Eighth AmendmentSçdeliberate indifference''standard in
evaluatingconducttowardprekialdetainee).
       4 The courtalso notesthatKnapp mustexhaustadministrativeremediesatthejailbeforepursuing his
claim. See 42 U.S.C.j1997e(a). On the face ofKnapp's complaint,he indicates thathehasnottiled any .
pievancesatthejailaboutthisincident.
       The Clerk is directed to send copies of this mem orandllm opinion and accom panying

orderto plaintiff.
                         @
       ENTER:This $9 dayofApril,2019.

                                                SeniorUrlited StatesDistrictJudge




                                            4
